UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6503



FREDERICK BALLENGER,

                                            Petitioner - Appellant,

          versus


KEITH E. OLSON, Warden; MARK SIMPSON, Dr.,
Regional DAP Coordinator; MARGARET HAMBRICK,
Regional Director; ED CROSLEY, Administrator;
KATHLEEN M. HAWK, Director of BOP; JANET RENO,
Attorney General,
                                           Respondents - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-96-1902-5)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Ballenger, Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record

and the district court's opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Ballenger v. Olson,
No. CA-96-1902-5 (S.D.W. Va. Mar. 18, 1997). We deny Appellant's

motion for counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2